ORIGINAL                                           03/07/2022

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 21-0605
                                         DA 21-0605

                                                                                 -nfa Itirwn Mv-ir
BOARD OF REGENTS OF HIGHER
EDUCATION OF THE STATE OF MONTANA,                                           MAR 0 7 2022
                                                                           Bowen Cifeenwood
            Petitioner and Appellee,                                     Clerk of Supreme Court
                                                                            qtatt. nf Ninntena

      v.
                                                                    ORDER
THE STATE OF MONTANA, by and through
Austin Knudsen, Attorney General of the State of
Montana in his official capacity,

            Respondent and Appellant.


       Donald E. Kilmer of Caldwell, Idaho, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the first appearance of Petitioner's
firm under the pro hac vice rules,
       IT IS HEREBY ORDERED that the application of Donald E. Kilmer to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Donald E. Kilmer, to all counsel
of record in this appeal, and to the State Bar of Montana.
       DATED this if- — day of March, 2022.


                                                  For the Court,




                                                                Chief Justice